PER CURIAM:
Aissatou Barry, a native and citizen of Guinea, petitions for review of an order of the Board of Immigration Appeals affirming and adopting the immigration judge’s order denying her motion to reconsider. Because we find the immigration judge did not abuse her discretion denying the motion to reconsider, we deny the petition for review. Stewart v. INS, 181 F.3d 587, 595 (4th Cir.1999). We further find we have no jurisdiction to review the immigration judge’s order denying Barry’s applications for asylum, withholding from removal and withholding under the Convention Against Torture. See 8 U.S.C. § 1252(d) (2000); Asika v. Ashcroft, 362 F.3d 264, 267 n. 3 (4th Cir.2004), cert. denied, — U.S. — , 125 S.Ct. 861, 160 L.Ed.2d 769 (2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED